DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

    PNG
    media_image1.png
    606
    441
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    642
    675
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    408
    725
    media_image3.png
    Greyscale

The prior art (e.g. US 20020097365 A1 in view of US 20010043304 A1) teaches an electronic device, comprising: a substrate [10]; a plurality of transversal signal lines [gate line 12 and common line 14], disposed on the substrate; a first insulating layer [161] and a conducting structure penetrating the at least one insulating layer [42]; a first vertical signal line [left side signal line 24], disposed on the substrate, intersected with the transversal signal lines [see figure 6A]; a second vertical signal line, disposed on the substrate, intersected with the transversal signal lines [right side signal line 24], [see connection point 42 in figure 6]; a first shielding vertical line [402], disposed on the substrate [see figure 6A], wherein an orthogonal projection of the first shielding vertical line on the substrate is located between an orthogonal projection of the first vertical signal line on the substrate and an orthogonal projection of the second vertical signal line on the substrate [in figure 6A left side shielding line 401 and right side data line 24], wherein the transversal signal lines extend along a first direction [horizontal direction], each of the first vertical signal line, the second vertical signal line and the first shielding vertical line extends along a second direction [vertical direction], and the first direction and the second direction are intersected with each other [see figure 6a]; and a common electrode line disposed on the substrate [14] and intersecting the signal lines [see figure 6A], wherein the common electrode line is located between the adjacent two of the transversal signal lines and extends along the first direction [see figure 6A], and the first shielding vertical line electrically connects the common electrode line [see figure 7 and via 42]; the common electrode line [4] includes a first line and a second line [top and bottom horizontal portions], the first line and the second line are located between two directly adjacent transversal signal lines, and each of the first line and the second line extends2Customer No.: 31561 Docket No.: 097020-US-PAApplication No.: 16/993,290along the first direction [see figure 8].  
The prior art in combination with the limitations above does not teach the second vertical signal line connected to one of the transversal signal lines through the first conducting structure as recited in independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/Primary Examiner, Art Unit 2871